IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40509

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 800
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 23, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHN AUGUST FUNKHOUSER,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of six years, for second degree murder, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       John August Funkhouser was found guilty of second degree murder. I.C. §§ 18-4001,
18-4002, and 18-4003. The district court sentenced Funkhouser to a unified life term, with a
minimum period of confinement of six years. Funkhouser appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Funkhouser’s judgment of conviction and sentence are affirmed.




                                                   2